United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 10, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 03-40723
                          Conference Calendar



EDDIE CABELLO,

                                      Plaintiff-Appellant,

versus

DOUGLAS LOWE, Criminal District Attorney; JANIE COCKRELL,
DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION; HEATHER SCHITOSKEY, Correctional Officer, Coffield
Unit; UNIDENTIFIED PETERSON, Warden, Sergeant, Coffield Unit,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 6:03-CV-89
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Eddie Cabello, Texas prisoner # 441345, appeals the district

court’s dismissal of his 42 U.S.C. § 1983 suit under 28 U.S.C.

§ 1915A(b)(1).    He argues that the district court should have

enjoined a pending state criminal prosecution of assault against

him because the assault charge was brought in bad faith.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-40723
                                 -2-

     A federal court may not interfere with a pending state

criminal proceeding absent extraordinary circumstances.     Younger

v. Harris, 401 U.S. 37, 43, 53-54 (1971).    Cabello has not shown

such circumstances.   See id.; Perez v. Ledesma, 401 U.S. 82, 85

(1971); Ballard v. Wilson, 856 F.2d 1568, 1570-71 (5th Cir.

1988).

     Cabello’s appeal lacks arguable merit and is DISMISSED AS

FRIVOLOUS.   See Howard v. King, 707 F.2d 215, 220 (5th Cir.

1983); 5TH CIR. R. 42.2.   The dismissal of his district court

complaint and of this appeal as frivolous each count as a

“strike” for purposes of the three-strikes bar under 28 U.S.C.

§ 1915(g).   See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.

1996).   Cabello is warned that, should he accumulate three

strikes, he will be barred from proceeding in forma pauperis in

any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.